Exhibit Adeona Pharmaceuticals Announces Stock Repurchase Program Ann Arbor, Michigan, April 7, 2009 Adeona Pharmaceuticals, Inc. (AMEX: AEN), a specialty pharmaceutical company dedicated to the awareness, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population, today announced that its Board of Directors has approved a Stock Repurchase Program authorizing the repurchase, from time-to-time of up to $1 million of its common stock, up to a maximum of four (4) million shares at prices of up to $5.00 per share. The Stock Repurchase Program approved by the Board of Directors on April 3, 2009 is intended to remain in effect until December 31, 2009. Currently, Adeona has 21,193,254 shares of common stock outstanding and no preferred shares. On a fully-diluted basis, Adeona currently has 24,524,478 shares outstanding which includes 2,260,752 options having a weighted average exercise price of $1.59 per share and 1,070,472 warrants having a weighted average exercise price of $3.61 per share. At December 31, 2008, Adeona had approximately $5.8 million in cash, no long term debt and anticipates that it spent approximately $600,000 during first quarter ended March 31, 2009. Steve H.
